EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
At claim 18, line 1, “17” has been changed to - - 13 - - .

Drawings
The replacement drawings filed on September 13, 2021 are accepted by the examiner.

/Greg Binda/Primary Examiner, Art Unit 3679